DETAILED ACTION
This is in response to the application filed on November 16, 2021 in which claims 1 – 20 are presented for examination.
Status of Claims
Claims 1 – 20 are pending, of which claims 1, 10, and 18 are in independent form.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 16, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: The title appears to contain a typo (‘22’).  The examiner recommends amending the title to be “  
Appropriate correction is required.

Claim Objections
Claim 19 is objected to because of the following informalities:  claim 19 ends with a semicolon.  All claims should end with a period.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 20 of U.S. Patent No. 11,210,095. Although the claims at issue are not identical, they are not patentably distinct from each other because claims of 17/527288 are broader than the claims of 11,210,095.

A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 2 – 8, 11 – 16, and 19 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1, 4 – 10, 13 – 16, and 18 of prior U.S. Patent No. 11,210,095. This is a statutory double patenting rejection.

11,210,095
17/527288
1. A system, comprising: 
a memory-mapped register (MMR); 
a claim logic circuit associated with the MMR; 
a claim field associated with the MMR; 
a first firewall associated with a first address region including a first address mapped to the MMR; and 
a second firewall associated with a second address region including a second address mapped to the MMR; wherein the first firewall is configured to pass a first write request for the first address in the first address region to the claim logic circuit associated with the MMR; 
wherein the claim logic circuit associated with the MMR is configured to grant or deny the first write request based on the claim field for the MMR; and 
wherein the second firewall is configured to: 
receive a second write request for the second address in the second address region; and 
grant or deny the second write request based on a permission level associated with the second write request.
1. A system, comprising:
a memory-mapped register (MMR);
a claim field associated with the MMR;
a claim logic circuit associated with the MMR;
a first firewall associated with a first address region including a first address
mapped to the MMR; and
a second firewall associated with a second address region including a second address mapped to the MMR;
wherein the first firewall is configured to pass a first write request for the first
address in the first address region to the claim logic circuit associated with
the MMR;




wherein the second firewall is configured to:
receive a second write request for the second address in the second
address region; and
grant or deny the second write request based on a permission level
associated with the second write request.

2. The system of claim 1 wherein the claim logic circuit associated with the MMR is configured to grant or deny the first write request based on the claim field for the MMR.
10. A method; comprising: 
receiving, by executing one or more portions of a program with at least one processor, a first write request for a first address in a first address region associated with a first firewall, the first address in the first address region mapped to a memory-mapped register (MMR); 
granting, by executing one or more portions of a program with the at least one processor, the first write request based on a claim field associated with the MMR; 
receiving, by executing one or more portions of a program with the at least one processor, a second write request for a second address in a second address region associated with a second firewall, the second address in the second address region mapped to the MMR; and granting, by executing an instruction with the at least one processor, the second write request based on a permission level associated with the second write request.
10. A method comprising:
receiving, by executing one or more portions of a program with at least one
processor, a first write request for a first address in a first address region
associated with a first firewall, the first address in the first address region
mapped to a memory-mapped register (MMR);





receiving, by executing one or more portions of a program with the at least one processor, a second write request for a second address in a second address region associated with a second firewall, the second address in the second address region mapped to the MMR; and
granting, by executing an instruction with the at least one processor, the second
write request based on a permission level associated with the second write request.

11. The method of claim 10 further comprising granting, by executing one or more portions of a program with the at least one processor, the first write request based on a claim field associated with the MMR.
18. An apparatus comprising: 
at least one memory; 
one or more portions of a program in the apparatus; and 
processor circuitry to execute the one or more portions of a program to at least: receive a first write request for a first address in a first address region associated with a first firewall, the first address in the first address region mapped to a memory-mapped register (MMR); 
grant the first write request based on a claim field associated with the MMR; receive a second write request for a second address in a second address region associated with a second firewall, the second address in the second address region mapped to the MMR; and grant the second write request based on a permission level associated with the second write request.

18. An apparatus comprising:
at least one memory;
one or more portions of a program in the apparatus; and
processor circuitry to execute the one or more portions of a program to at least:
receive a first write request for a first address in a first address region
associated with a first firewall, the first address in the first address region mapped to a memory-mapped register (MMR);


receive a second write request for a second address in a second address
region associated with a second firewall, the second address in the second address region mapped to the MMR; and
grant the second write request based on a permission level associated with
the second write request.

19. The apparatus of claim 18 wherein the processor circuit is to grant the first write request based on a claim field associated with the MMR;

4. The system of claim 1, wherein the claim logic circuit is further configured to deny the first write request in response to the claim field for its associated MMR being set.
5. The system of claim 1, wherein the claim logic circuit is further configured to grant the first write request in response to the claim field for its associated MMR being unset.
6. The system of claim 1, wherein the second firewall is configured to pass a third write request from a bus for the second address in the second address region to the claim logic circuit associated with the MMR, the claim logic circuit is further configured to grant the third write request.
7. The system of claim 1, further comprising a claim register containing the claim field, wherein the claim register is associated with a respective address in the first address region and a respective address in the second address region, and wherein the second firewall is further configured to deny a write request for the claim register received from the respective address in the first address region.
8. The system of claim 7, wherein the second firewall is further configured to grant a write request for the claim register received from the respective address in the second address region.

9. The system of claim 7, wherein the second firewall is further configured to grant a read request for the claim register received from the respective address in either the first or the second address region.

13. The method of claim 10, further comprising granting the first write request in response to the claim field associated with the MMR being unset.
14. The method of claim 10, further comprising denying the first write request in response to the claim field associated with the one MMR being set.
15. The method of claim 10, wherein a claim register contains the claim field and is associated with a respective address in the first address region and a respective address in the second address region, the method further comprising denying a write request for the claim field received from the respective address in the first address region.


16. The method of claim 15, further comprising granting a write request for the claim field received from the respective address in the second address region.
17. The method of claim 15, further comprising granting a read request for the claim field received from the respective address in either the first or the second address region.

3. The system of claim 2, wherein the claim logic circuit is further configured to deny the first write request in response to the claim field for its associated MMR being set.

4. The system of claim 2, wherein the claim logic circuit is further configured to grant the first write request in response to the claim field for its associated MMR being unset.

5. The system of claim 2, wherein the second firewall is configured to pass a third write request from a bus for the second address in the second address region to the claim logic circuit associated with the MMR, the claim logic circuit is further configured to grant the third write request.

6. The system of claim 2, further comprising a claim register containing the claim field, wherein the claim register is associated with a respective address in the first address region and a respective address in the second address region, and wherein the second firewall is further configured to deny a write request for the claim register received from the respective address in the first address region.

7. The system of claim 6, wherein the second firewall is further configured to grant a write request for the claim register received from the respective address in the second address region.


8. The system of claim 7, wherein the second firewall is further configured to grant a read request for the claim register received from the respective address in either the first or the second address region.

12. The method of claim 11, further comprising granting the first write request in response to the claim field associated with the MMR being unset.

13. The method of claim 11, further comprising denying the first write request in response to the claim field associated with the one MMR being set.

14. The method of claim 11, wherein a claim register contains the claim field and is associated with a respective address in the first address region and a respective address in the second address region, the method further comprising denying a write request for the claim field received from the respective address in the first address region.





15. The method of claim 14, further comprising granting a write request for the claim field received from the respective address in the second address region.

16. The method of claim 14, further comprising granting a read request for the claim field received from the respective address in either the first or the second address region.

17.  The method of claim 10, further comprising, granting the second write request in response to comparing the permission level with a threshold.




Allowable Subject Matter
Claims 1 – 20 contain allowable subject matter.
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of the claims in this application is the inclusion of the specific details of a memory-mapped register (MMR), a first firewall associated with a first address region including a first address mapped to the MMR, a second firewall associated with a second address region including a second address mapped to the MMR, the second firewall granting or denying a received second write request based on a permission level associated with the second write request, as are now included in all of the independent claims, in combination with the other elements recited, which is not found in the prior art of record. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
‘Formal based Methodology for Inferring Memory mapped Registers’ by Haytham Saafan et al. teaches utilizing memory mapped registers.
'AN4730 - Application note - Using the FIREWALL embedded in STM32L0/L4/L4+ Series MCUs for secure access to sensitive parts of code and data' teaches embedded firewalls and protection levels of memory areas.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN G SNYDER whose telephone number is (571)270-1971.  The examiner can normally be reached on M-F 8:00am-4:30pm (flexible).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN G SNYDER/Primary Examiner, Art Unit 2184